Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. §1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Xedar Corporation (the Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying Amendment Number 1 of the Quarterly Report on Form10-QSB/A of the Company for the quarter ended June 31, 2007 (the “Report”) fully complies with the requirements of Section13(a)or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Hugh H. Williamson, III Hugh H. Williamson, III President and Chief Executive Officer Xedar Corporation
